    Case 1:17-cv-05221-LLS   Document 119 Filed 07/02/19 Page 1 of 1
 ORIGINAL                                          '·USDC SONY
                                                    DOCV\1ENT
UNITED STATES DISTRICT COURT                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                    DQC #: _ _ _ _ _r--,----
- - - - - - - - - - - - - - - - - - -x                                 /z_ !J
KATHRYN TOWNSEND GRIFFIN, HELEN                     DATE FILED: J       'I
MCDONALD, and THE ESTATE OF
CHERRIGALE TOWNSEND,
               Plaintiffs,                        17 Civ. 5221    (LLS)
          - against -
EDWARD CHRISTOPHER SHEERAN, p/k/a
ED SHEERAN, ATLANTIC RECORDING
CORPORATION, d/b/a ATLANTIC
RECORDS, SONY/ATV MUSIC
PUBLISHING, LLC, and WARNER MUSIC
GROUP COPRORATION, d/b/a ASYLUM
RECORDS,
               Defendants.
    - - - - - - - - - - - - - - - - -x
     After discussion with counsel, all dates affecting the present

schedule in this case are vacated, to be reset at a conference to

be held within 10 days after the Ninth Circuit's en bane decision

in Skidmore v. Led Zeppelin et al., No. 16-56057.

     So ordered.



Dated: New York, New York
       July 2, 2019



                                            LOUIS L. STANTON
                                                 U.S.D.J.
